UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4057



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTHONY   DRAKE    PENDERGRASS,   a/k/a    Joseph
McCullough,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-03-42)


Submitted:   January 18, 2006              Decided:   February 9, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Isaac Louis Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Drake Pendergrass pled guilty pursuant to a plea

agreement to one count of possession of more than fifty grams of

cocaine base with intent to distribute.    He was sentenced to 262

months in prison. Pendergrass now appeals. His attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one issue but stating that, in counsel’s opinion,

there are no meritorious issues for appeal.        Pendergrass was

advised of his right to file a pro se supplemental brief, but has

not filed such a brief.   We affirm.

          The sole issue raised by counsel is whether the district

court complied with Fed. R. Crim. P. 11.     We note that counsel

identifies no error in the Rule 11 proceeding and concludes that

there was full compliance with the Rule.        Our review of the

transcript of the arraignment similarly discloses full compliance.

          In accordance with Anders, we have thoroughly reviewed

the entire record and have found no meritorious issues for appeal.*

We therefore affirm.   This court requires that counsel inform the

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that


     *
      We note that the sentence does not violate United States v.
Booker, 543 U.S. 220 (2005), and that the district court’s
mandatory treatment of the sentencing guidelines does not require
reversal because there is no nonspeculative basis to conclude that
such mandatory treatment affected the selection of the sentence
imposed. See United States v. White, 405 F.2d 208, 223 (4th Cir.
2005).

                               - 2 -
a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -